Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A class identifier configured to…”
“a shape completer configured to …” in claim 1;
“a learner configured to ….”
“a determiner that…” in claim 2;
“a receiver configured to …” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “input an input point cloud to an identifier that is learned in advance….
generate a shape completion point cloud that is to complete a point cloud and is a set of three-dimensional points by: 
Receiving as input, the point cloud and the class identification feature, gaining an integration result obtained by integrating a global feature that is a global feature based on local features extracted from respective points of the point cloud with the class identification feature, and 
convoluting the integration result, and outputs the shape completion point cloud that is to complete the input point cloud.”
Claim 1 recites “a shape completion point cloud that is to complete a point cloud” by performing the receiving and convoluting steps. However, the convoluting step output becomes to “outputs the shape completion point cloud complete the input point cloud”, which is not consistent to the purpose of “complete a point cloud”. Claim 1 recites both “input an input point cloud” and “as input, the point cloud”, so “input point cloud” and “point cloud” could be different entities. It’s not clear the shape completion point cloud that is to “complete a point cloud” or “complete the input point cloud”. Clarification is required. For compact prosecution, Examiner interprets “complete the input point cloud” as “complete the point cloud”.
Claim 4 and 6 recite similar limitations, thus are rejected for the same reasons.
Dependent claims 2-3, 5, 7-20 are rejected for being dependent on the rejected independent claims. 
Claim Objections
Claims 1-2, 4-7 are objected to because of the following informalities:  
Claim 1 and 4 recite “a class of an object” in line 6. It should be “the class of the object”.
Claim 6 recite “a class of an object” in line 10. It should be “the class of the object”.
Claim 2 recites “The shape completion learning device according claim 1, wherein the shape completion device is further for learning a generator that generates a shape completion point cloud that is to complete a point cloud that is a measurement result obtained by measuring a set of three-dimensional points on an object and is a set of three- dimensional points”. It should be “The shape completion learning device according claim 1, wherein the shape completion device is further for learning the generator that generates the shape completion point cloud that is to complete the point cloud that is the measurement result obtained by measuring the set of three-dimensional points on the object and is the set of three- dimensional points”, since claim 1 has already cited the bolded limitations.
Claim 2 recites “an input point cloud” in line 6. It should be “the input point cloud”. 
Claim 2 recites “a class” in line 9. It should be “the class”. 
Claim 2 recites “a point cloud” in line 12. It should be “the point cloud”. 
Claim 2 recites “a global feature” in line 14. It should be “the global feature”. 
Claim 2 recites “local features” in line 14. It should be “the local features”. 
Claim 2 recites “a set of three-dimensional points” in line 18 and 22. It should be “the set of three-dimensional points”. 
Claim 2 recites “a determination result” in line 24. It should be “the determination result”. 
Claim 5 recites similar limitations of claim 2, the corresponding part of claim 5 are objected. 
Claim 7 recites similar limitations of claim 2, the corresponding part of claim 7 are objected. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 8-10, 12-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (“High-Resolution Shape Completion Using Deep Neural Networks for Global Structure and Local Geometry Inference” from IDS) in view of Qi et al. (US 2019/0147245 A1).
Regarding claim 1, Han teaches:
A shape completion device for completing a point cloud that is a measurement result obtained by measuring a set of three-dimensional points on an object, (Abstract: “We propose a data-driven method for recovering missing parts of 3D shapes. Our method is based on a new deep learning architecture consisting of two sub-networks: a global structure inference network and a local geometry refinement network. The global structure inference network incorporates a long short-term memorized context fusion module (LSTM-CF) that infers the global structure of the shape based on multi-view depth information provided as part of the input. It also includes a 3D fully convolutional (3DFCN) module that further enriches the global structure representation according to volumetric information in the input. Under the guidance of the global structure network, the local geometry refinement network takes as input local 3D patches around missing regions, and progressively produces a high-resolution, complete surface through a volumetric encoder-decoder architecture. Our method jointly trains the global structure inference and local geometry refinement networks in an end-to-end manner. We perform qualitative and quantitative evaluations on six object categories, demonstrating that our method outperforms existing state-of-the-art work on shape completion.”) comprising: 
a shape completer configured to input the input point cloud and the class identification feature … and generate a shape completion point cloud that is to complete a point cloud and is a set of three-dimensional points (“Section 7: “Fig. 5 shows a gallery of results. For each object category, two models with different views are chosen. The incomplete point cloud and the repaired result are placed side by side.”) by:
receiving, as input, the point cloud and the class identification feature, gaining an integration result obtained by integrating a global feature that is a global feature based on local features extracted from respective points of the point cloud with the class identification feature, (section 4.2: “

    PNG
    media_image1.png
    676
    495
    media_image1.png
    Greyscale
”
FIG. 4 shows the global structures are formed by integrated with local structures.) and 
convoluting the integration result, and outputs the shape completion point cloud that is to complete the input point cloud. (Section 7: “Fig. 5 shows a gallery of results. For each object category, two models with different views are chosen. The incomplete point cloud and the repaired result are placed side by side.” Section 6 teaches the convoluting the integration results:
: “
    PNG
    media_image2.png
    390
    504
    media_image2.png
    Greyscale
”)
However, Han does not teach, but Qi teaches:
a class identifier configured to input an input point cloud to an identifier that is learned in advance, identify a class of the object, and output a class identification feature that is calculated at the time of identification of a class of an object represented by the input point cloud; and the class identification feature output by the class identifier to a generator that is learned in advance ([0008]-[0009] “there is a current unmet need for a neural network architecture that directly consumes large-scale raw sparse point cloud data and performs such tasks as object classification and segmentation of individual shapes or fused complete point cloud shapes. Further, there is need for an end-to-end network that performs 3d localization and 3d box estimation.” “receiving, at a processor, two-dimensional image data from an optical camera; generating, by the processor, an attention region in the two-dimensional image data, the attention region marking an object of interest; receiving, at the processor, three-dimensional depth data from a depth sensor, the depth data corresponding to the image data; extracting, by the processor, a three-dimensional frustum from the depth data corresponding to the attention region; applying, by the processor, a deep learning model to the frustum to generate and regress an oriented three-dimensional boundary for the object of interest; and classify the object of interest based on a combination of features from the attention region of the two-dimensional image data and the three-dimensional depth data within and around the regressed boundary.”)
A shape completion device, a shape completer ([0093] “In some embodiments, the device includes a storage and/or memory device. The storage and/or memory device is one or more physical apparatuses used to store data or programs on a temporary or permanent basis. In some embodiments, the device is volatile memory and requires power to maintain stored information. In some embodiments, the device is non-volatile memory and retains stored information when the digital processor is not powered. In further embodiments, the non-volatile memory comprises flash memory. In some embodiments, the non-volatile memory comprises dynamic random-access memory (DRAM). In some embodiments, the non-volatile memory comprises ferroelectric random access memory (FRAM). In some embodiments, the non-volatile memory comprises phase-change random access memory (PRAM). In other embodiments, the device is a storage device including, by way of non-limiting examples, CD-ROMs, DVDs, flash memory devices, magnetic disk drives, magnetic tapes drives, optical disk drives, and cloud computing based storage. In further embodiments, the storage and/or memory device is a combination of devices such as those disclosed herein.” Qi teaches the hardware along with the software used to implement the method.)
Han teaches a shape completion method that has an object point cloud as input and a a shape completion as output. In Han’s method, the object class has already been known. Han does not teach explicitly how to recognize the object class. On the other hand, Qi teaches a method of identifying an object class for the purpose of complete point cloud shapes.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Han with the specific teachings of Qi to identify an object class and complete point cloud shapes. The combination allows the method to be used in wider range of input where the input objects may not be known. Further, Qi teaches specific device to implement the method. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Han with the specific teachings of Qi to use a computer to implement the method.

Claim 4 recites similar limitations of claim 1, thus is rejected using the same rejection rationale.

Regarding claim 6, Han in view of Qi teaches:
A system for performing completion of a point cloud that is a measurement result obtained by measuring a set of three-dimensional points on an object, the system comprises: a processor; and a memory storing computer-executable program instructions that when executed by the processor (Qi, [0093], “In some embodiments, the device includes a storage and/or memory device. The storage and/or memory device is one or more physical apparatuses used to store data or programs on a temporary or permanent basis. In some embodiments, the device is volatile memory and requires power to maintain stored information. In some embodiments, the device is non-volatile memory and retains stored information when the digital processor is not powered. In further embodiments, the non-volatile memory comprises flash memory. In some embodiments, the non-volatile memory comprises dynamic random-access memory (DRAM). In some embodiments, the non-volatile memory comprises ferroelectric random access memory (FRAM). In some embodiments, the non-volatile memory comprises phase-change random access memory (PRAM). In other embodiments, the device is a storage device including, by way of non-limiting examples, CD-ROMs, DVDs, flash memory devices, magnetic disk drives, magnetic tapes drives, optical disk drives, and cloud computing based storage. In further embodiments, the storage and/or memory device is a combination of devices such as those disclosed herein.”) The rest of claim 6 recites similar limitations of claim 1, thus is rejected using the same rejection rationale.

Regarding claim 8, Han in view of Qi teaches:
The shape completion device according to claim 1, wherein the class identifier includes a first network, (Qi, [0009], “receiving, at a processor, two-dimensional image data from an optical camera; generating, by the processor, an attention region in the two-dimensional image data, the attention region marking an object of interest; receiving, at the processor, three-dimensional depth data from a depth sensor, the depth data corresponding to the image data; extracting, by the processor, a three-dimensional frustum from the depth data corresponding to the attention region; applying, by the processor, a deep learning model to the frustum to generate and regress an oriented three-dimensional boundary for the object of interest; and classify the object of interest based on a combination of features from the attention region of the two-dimensional image data and the three-dimensional depth data within and around the regressed boundary.” The combination of claim 1 is incorporated here. ) and wherein the shape completer includes a second network.(Han, Abstract” “We propose a data-driven method for recovering missing parts of 3D shapes. Our method is based on a new deep learning architecture consisting of two sub-networks: a global structure inference network and a local geometry refinement network. The global structure inference network incorporates a long short-term memorized context fusion module (LSTM-CF) that infers the global structure of the shape based on multi-view depth information provided as part of the input. It also includes a 3D fully convolutional (3DFCN) module that further enriches the global structure representation according to volumetric information in the input.”)

Regarding claim 9, Han in view of Qi teaches:
The shape completion device according to claim 1, the device further comprising: a receiver configured to receive sensor data from one or more sensors, wherein the sensor data includes a cloud point as measured data. (Qi, [0085], “In some embodiments, the autonomous robotic system is an autonomous vehicle. In some embodiments, the two-dimensional image data is RGB image data. In some embodiments, the two-dimensional image data is IR image data. In some embodiments, the depth sensor comprises a LiDAR. In some embodiments, the three-dimensional depth data comprises a sparse point cloud. In some embodiments, the depth sensor comprises a stereo camera or a time-of-flight sensor.” Han in view of Qi teaches receiving input point cloud data and identifying the class of objects in the input data. Qi further teaches using sensors to acquire the input data. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Han in view of Qi with specific teachings of Qi to effectively acquire input data.)

Regarding claim 10, Han in view of Qi teaches:
The shape completion device according to claim 1, wherein the one or more sensors include one or more of RGB-D camera or a laser sensor. (Qi, [0085], “In some embodiments, the autonomous robotic system is an autonomous vehicle. In some embodiments, the two-dimensional image data is RGB image data. In some embodiments, the two-dimensional image data is IR image data. In some embodiments, the depth sensor comprises a LiDAR. In some embodiments, the three-dimensional depth data comprises a sparse point cloud. In some embodiments, the depth sensor comprises a stereo camera or a time-of-flight sensor.” It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Han in view of Qi with specific teachings of Qi to effectively acquire input data.)

Claims 12-14 recite similar limitations of claim 8-10 respectively, thus are rejected using the same rejection rationale respectively.
Claims 16-18 recite similar limitations of claim 8-10 respectively, thus are rejected using the same rejection rationale respectively.

Allowable Subject Matter
Claim 2-3, 5, 7, 11, 15, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references along or in combination teaches the limitations of “a determiner that receives, as input, the point cloud, the shape completion point cloud, and the class identification feature and determines whether a set of three- dimensional points, into which the point cloud and the shape completion point cloud are combined, is a true point cloud, a parameter for the generator and a parameter for the determiner so as to optimize a loss function that is represented using a determination result from the determiner for a set of three-dimensional points, into which the input point cloud and the teacher point cloud are combined, a determination result from the determiner for a set of three- dimensional points, into which the input point cloud and the shape completion point cloud generated by the generator are combined, and a distance between the shape completion point cloud generated by the generator and the teacher point cloud.” Recited in claim 2 and similarly recited in claim 5 and 7.
Claims 3, 11, 15, 19-20 are objected for being dependent on the claims 2, 5, 7.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611